Citation Nr: 0631131	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  04-11 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a disability 
manifested by memory loss, to include as due to an 
undiagnosed illness.

3.  Entitlement to a higher initial disability rating for 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel
INTRODUCTION

The veteran had active duty from May 1985 to December 1985 
and from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

By way of a rating decision dated in April 2004, the RO 
granted entitlement to service connection for migraine 
headaches.  The veteran did not appeal for a higher rating or 
earlier effective date.  Accordingly, the RO decision is 
considered a full grant of the benefit sought on appeal; an 
issue relating to migraine headaches is no longer in 
appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Turning first to the issue of entitlement to service 
connection for a skin disability, the Board notes that the 
medical evidence of record shows the veteran has been 
diagnosed with several types of skin disease.  Unfortunately, 
the March 2002 VA examination report does not contain an 
opinion regarding the approximate onset date or etiology of 
the veteran's skin disease.  The Board finds that a medical 
opinion is necessary to adjudicate the appeal of this issue.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (c)(4) 
(2006).  

With respect to the issue of an increased rating for PTSD, 
the Board notes the veteran's representative's May 2004 
request for a new VA examination for PTSD.  The record shows 
that the most recent VA PTSD examination was performed in 
February 2002.  Although it is not entirely clear, it appears 
that the veteran's representative is alleging that the 
veteran's current PTSD symptomatology is more severe than 
what is reflected in the February 2002 VA examination report.  
While the Board is not required to direct a new examination 
simply because of the passage of time, VA's General Counsel 
has indicated that a new examination is appropriate when the 
record demonstrates or the claimant asserts that the 
disability in question has undergone an increase in severity 
since the time of the last examination.  VAOPGCPREC 11-95 
(April 7, 1995).  Accordingly, the veteran should be afforded 
a new psychiatric examination to determine the current 
severity of his PTSD.

With regard to the issue of entitlement to service connection 
for a disability manifested by memory loss, to include as due 
to an undiagnosed illness, the Board notes that October and 
November 2003 VA examination reports appear to show that the 
veteran's current memory loss is related to his depression.  
Depression can be a symptom or a diagnosis of a disability.  
See 38 C.F.R. § 4.130 (2006).  It can also be a symptom of 
PTSD, which is considered when evaluating the severity of 
service-connected PTSD.  Id.  Under these circumstances, in 
addition to determining the current severity of the veteran's 
service-connected PTSD, the psychiatric examiner should also 
address the question of whether or not the veteran currently 
suffers from memory loss and, if so, if it is a symptom of 
his already service-connected PTSD, due to a separate 
underlying diagnosed disease entity or due to an undiagnosed 
illness.  If the psychiatrist finds that memory loss is due 
to a disability separate and distinct from PTSD, the examiner 
should provide an opinion as to whether or not the veteran's 
disability manifested by memory loss began during service, is 
causally linked to some incident of service or is due to an 
undiagnosed illness.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159 (c)(4).  

There is an additional reason that warrants further 
development of the veteran's claims.  During the pendency of 
this appeal, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating for PTSD, but 
he was not provided with notice of the type of evidence 
necessary to establish an effective date for any of the 
disabilities on appeal and disability ratings for memory loss 
and a skin disability, should service connection be 
established for these disabilities.  Thus, the veteran should 
be provided proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that informs him that an effective date for 
the award of benefits will be assigned if an increased rating 
is granted and that if service connection is established for 
any of the disabilities on appeal, an effective date and a 
disability rating will be assigned for each disability.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish disability ratings and an 
effective date for the service connection 
and increased rating claims on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should arrange for the veteran 
to undergo a VA dermatology examination.  
It is imperative that the veteran's 
claims file be made available to the 
examiner for review.  After reviewing the 
claims file and examining the veteran, 
the examiner is requested to opine 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any current skin disease found on 
examination began during service or is 
causally linked to any incident of or 
finding recorded during service.  

The examiner should also note whether the 
veteran has any skin symptoms or signs 
due to an undiagnosed illness and, if so, 
any abnormal objective findings 
attributable to the undiagnosed illness 
should specifically be noted in the 
examination report.  See 38 C.F.R. 
§ 3.317 (2006).

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The clinician is also asked to provide a 
rationale for any opinion expressed.  If 
the examiner must resort to speculation 
to answer any question, he or she should 
so state.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of his service-connected 
PTSD.  The veteran's claims file should 
be made available to the examiner for 
review in connection with the 
examination.  Using the applicable rating 
criteria, the psychiatrist should be 
asked to assess the current severity of 
the veteran's service-connected PTSD.  
Following a review of the relevant 
evidence in the claims file, the mental 
status examination and any tests that are 
deemed necessary, the psychiatrist should 
assign a Global Assessment of Functioning 
(GAF) score.

The psychiatrist should also be asked to 
make a specific finding as to whether or 
not the veteran has any current memory 
loss and, if so, note whether it is a 
symptom of his PTSD or due to a separate 
disability. 

If the memory loss is a manifestation of 
a disability separate from the veteran's 
PTSD, the examiner should be asked to 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that the veteran's 
memory loss began during service or is 
linked to some incident of active duty.  
The examiner must also determine whether 
the veteran's memory loss is due to an 
undiagnosed illness and, if so, any 
abnormal objective findings associated 
with the memory loss should be identified 
in the examination report.  See 38 C.F.R. 
§ 3.317 (2006).

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The psychiatrist is also asked to provide 
a rationale for any opinion expressed.  
If the examiner must resort to 
speculation to answer any question, he or 
she should so state.

4.  Review the expanded record and 
readjudicate the claims.  The case should 
then be returned to the Board, if in 
order, for further review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


